Case 8:15-cv-00011-TPB-CPT Document 157-2 Filed 02/12/20 Page 1 of 1 PagelD 1814

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC, and
CHRISTOPHER PARIS, individually,
Plaintiffs, CASE NO.: 8:15-CV-11-T-17TBM

Vv.

MARC TIMOTHY SMITH, individually,
and d/b/a CAYMAN BUSINESS SYSTEMS,

Defendants.

 

EMERGENCY MOTION TO SEAL HEARING TRANSCRIPT
COMES NOW e the  piaintiffs,5 OXEBRIDGE QUALITY RESOURCES

INTERNATIONAL, LLC and CHRISTOPHER PARIS cumulatively (“plaintiffs”) by and through

their undersigned attorney, due to the short deadline before the release of the transcript, hereby

files this Emergency Motion for Entry of an Order Sealing Transcript of March 16, 2016 Hearing
and states as follows:
1. On March 16, 2016, there was a Hearing to Show Cause on Defendant’s Breach of

Mediation Settlement Agreement and Joint Stipulation on Injunction (the “Hearing”).

 

. On March 21, 2016, Plaintiffs’ counsel received notification that defendant, MARC

TIMOTHY SMITH (“SMITH”) ordered a Hearing transcript to be delivered in seven

 

days.

 

 

. Due to SMITH’s continued online postings about Plaintiffs, in violation of the Joint

 

Stipulation on Injunction [Dkt. 33] plaintiffs request this Honorable Court to enter an order
